Dear Mr LaRocca:
We received your request for our opinion on behalf of the Board of Commissioners of Hospital Service District Number 2 of St. Mary Parish. Your request calls for our interpretation of La.R.S. 46:1055 B, specifically, the term "under the control of the commission" in reference to the commission's authority to enter into special service agreements. You do not question the authority of the District to enter into special service agreements nor do you ask that we issue an opinion regarding the particular agreement at hand.
La.R.S. 46:1055 B provides as follows:
  In addition to the powers and duties set forth in subsection A of this section, the commission may enter into a special services agreement with any person, including but not limited to a hospital management firm or hospitals, to manage, operate, and administer a  hospital or hospitals, or any part thereof, under the control of the commission for the benefit of the hospital service district . . . (Emphasis added)
A hospital service district is granted broad authority to enter into special service agreements for the management, operation, and administration of a hospital.  The statute does not specifically state the extent of the commission's authority to do so.  However, it does state that the agreement must be for the benefit of the hospital servicedistrict.  Thus, the district may lease the management, operation, and administration of a hospital to a third party but clearly it must ensure, through its "control", that the agreement benefits the hospital service district.  La.R.S. 46:1055 A(1) specifically states that the duty of the commission is to represent the public interest in providing hospital and medical care within the district.  Therefore, it is our opinion that "under the control of the commission," as used in the statute, means just that.  Control, as defined in Webster's Collegiate Dictionary, Tenth Edition, means to guide.  Thus, the commission must control or guide the agreement so that it complies with all applicable law and benefits the hospital service district and the public.
We trust that this adequately responds to your request, if you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
RICHARD P. IEYOUB
ATTORNEY GENERAL
                    BY:  ______________________________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:crt